DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-3, 5-11, and 13-22 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “… a die and a plurality of conductive structures encapsulated by the encapsulant, wherein the plurality of conductive structures surround the die; a redistribution structure disposed on the encapsulant, wherein the redistribution structure comprises a plurality of routing patterns, a plurality of conductive vias, and a plurality of alignment marks, the plurality of conductive vias interconnect the plurality of routing patterns, at least one of the plurality of alignment marks is in physical contact with the encapsulant, the plurality of alignment marks are electrically floating, the plurality of conductive structures and the plurality of alignment marks are located at different level heights, and lithe plurality of alignment marks are located in the border region, each of the plurality of alignment marks is vertically offset from one another in the same 

Regarding claim 8, the prior art fails to anticipate or render obvious the claimed invention including “…a die and a plurality of conductive structures encapsulated by the encapsulant, wherein the plurality of conductive structures surround the die; a redistribution structure disposed on the encapsulant, wherein the redistribution structure comprises: a first dielectric layer; a plurality of first conductive vias embedded in the first dielectric layer; a second dielectric layer stacked on the first dielectric layer; a plurality of second conductive vias embedded in the second dielectric layer and being free of seed layer; a plurality of first routing patterns embedded in the second dielectric layer and being sandwiched between the plurality of first conductive vias and the plurality of second conductive vias; a first alignment mark embedded in the first dielectric layer, wherein the first alignment mark comprises a first seed layer and a plurality of first conductive patterns, the plurality of first conductive patterns are stacked on the first seed layer; and a second alignment mark embedded in the second dielectric layer, wherein the second alignment mark comprises a second seed layer, a second conductive pattern, and a plurality of third conductive patterns, and the second conductive pattern is sandwiched between the second seed layer and the plurality of third conductive patterns…” in combination with the remaining limitations. Claims 9-11, 13-15, and 22 are dependent upon claim 8 and are therefore allowable.



With regards to independent claims 1 and 16, prior art such as US Patent 10,276,543, issued to Liao et al, discloses many of the limitations presented in the claim, which includes “the plurality of alignment marks are electrically floating, the plurality of conductive structures and the plurality of alignment marks are located at different level heights, and lithe plurality of alignment marks are located in the border region, each of the plurality of alignment marks is vertically offset from one another in 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899